FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


 JORGE MARIO MOSCOSO-                                 No. 12-72693
 CASTELLANOS,
                                  Petitioner,
                                                      Agency No.
                       v.                            A095-663-275

 LORETTA E. LYNCH, Attorney
 General,                                               OPINION
                       Respondent.


           On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Submitted September 3, 2015*
                      Pasadena, California

                      Filed October 13, 2015

     Before: Susan P. Graber and Paul J. Watford, Circuit
     Judges, and John R. Tunheim,** Chief District Judge.

                     Opinion by Judge Graber


 *
   The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
  **
     The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
2             MOSCOSO-CASTELLANOS V. LYNCH

                           SUMMARY***


                            Immigration

    The panel denied in part and dismissed in part Jorge
Moscoso-Castellanos’ petition for review of the Board of
Immigration Appeals’ decision finding him statutorily
ineligible for cancellation of removal for failure to accrue the
requisite period of continuous physical presence by the time
he was served with the Notice to Appear (“NTA”) in his
removal proceeding.

    Applying Chevron deference, the panel found reasonable
the BIA’s construction of 8 U.S.C. § 1229b(d)(1) in Matter of
Camarillo, 25 I. & N. Dec. 644 (BIA 2011), that the failure
of an NTA to specify the date and location of a removal
hearing has no effect on the stop-time rule. The panel denied
Moscoso-Castellanos’ petition because he accrued only eight
of the required ten years of presence at the time he was
served, and addressed Moscoso-Castellanos’ other arguments
in an unpublished memorandum disposition filed
concurrently with the opinion.




  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            MOSCOSO-CASTELLANOS V. LYNCH                    3

                        COUNSEL

Wayne Spindler, Tarzana, California, for Petitioner.

Stuart F. Delery, Acting Assistant Attorney General, Ada E.
Bosque, Senior Litigation Counsel, and Erik R. Quick, Trial
Attorney, Civil Division, Office of Immigration Litigation,
United States Department of Justice, Washington, D.C., for
Respondent.


                         OPINION

GRABER, Circuit Judge:

    Petitioner Jorge Mario Moscoso-Castellanos, a native and
citizen of Guatemala, petitions for review of an adverse
decision of the Board of Immigration Appeals (“BIA”). In
this published opinion, we consider only his argument that the
notice to appear in removal proceedings (“NTA”) did not stop
his accrual of continuous physical presence because it did not
include the time and date of his removal hearing. We address
his other arguments in an unpublished memorandum
disposition filed concurrently with this opinion. We deny the
petition in part and, for reasons explained in the
memorandum disposition, dismiss in part.

    An applicant for cancellation of removal must prove that
he or she has been physically present in the United States for
10 years. 8 U.S.C. § 1229b(b)(1)(A). The relevant 10-year
period generally ends on the date of the application for
cancellation of removal. Id. But service of an NTA cuts off
the accrual of continuous presence, under a provision known
as the “stop-time” rule. Id. § 1229b(d)(1).
4              MOSCOSO-CASTELLANOS V. LYNCH

    Petitioner entered the United States in approximately
April 1997.1 He was served with an NTA on April 7, 2005.
That NTA provided that the removal hearing would be held
“on a date to be set at a time to be set.” On April 14, 2005,
Petitioner received a hearing notice providing him with the
date and time of his hearing, which he attended on April 20,
2005. He initially filed an application for adjustment of
status as a derivative beneficiary of his wife. Six years later,
on August 24, 2011, he filed an application for cancellation
of removal.

    The immigration judge found Petitioner statutorily
ineligible for cancellation of removal because only eight
years had elapsed between his arrival in the United States (in
1997) and service of the NTA (in 2005). Relying on its own
decision in In re Camarillo, 25 I. & N. Dec. 644 (B.I.A.
2011), the BIA affirmed.

    Petitioner argues that In re Camarillo does not control
this case and that he accrued continuous physical presence
until at least 2008, when a corrected NTA was served, or until
2011, when he applied for cancellation. He relies on Garcia-
Ramirez v. Gonzales, 423 F.3d 935 (9th Cir. 2005) (per
curiam), for the proposition that an NTA triggers the stop-
time rule only if it includes the date and location of the
removal hearing. In Garcia-Ramirez, the petitioner received

    1
    The NTA charged that Petitioner arrived in the United States “on or
about April 1997.” In his application for cancellation of removal,
Petitioner claimed that he had entered in March 1997. Before the
immigration judge, Petitioner testified that he had arrived in October 1998.
In its decision, the BIA stated that Petitioner arrived “on or about April
1997.” The minor discrepancies do not affect our analysis of the legal
issue discussed in text because it is undisputed that Petitioner was in the
country for less than 10 years before receiving the NTA.
               MOSCOSO-CASTELLANOS V. LYNCH                               5

an NTA that did not specify the date or location of the
removal hearing. Id. at 937 n.3. We held that the petitioner’s
accrual of physical presence did not stop until she was served
a second NTA that included the missing hearing information.2

    We are bound to defer to an agency’s reasonable
interpretation of an ambiguous statute even if that
interpretation conflicts with our earlier interpretation of the
same provision. Nat’l Cable & Telecomms. Ass’n v. Brand X
Internet Servs., 545 U.S. 967, 984–85 (2005). The first step
in our inquiry is to determine whether the statute is
ambiguous. Chevron, U.S.A., Inc. v. Natural Res. Def.
Council, Inc., 467 U.S. 837, 842–43 (1984).

    The stop-time rule provides that “any period of
continuous residence or continuous physical presence in the
United States shall be deemed to end . . . when the alien is
served a notice to appear under section 1229(a) of this title.”
8 U.S.C. § 1229b(d)(1). Section 1229(a)(1), in turn, provides
that an NTA “shall be given . . . to the alien . . . specifying the
following . . . .” A list of statutory requirements follows,

 2
    It is possible to read Garcia-Ramirez in the way Petitioner urges—to
hold that only a single NTA that strictly complies with all the statutory
requirements of 8 U.S.C. § 1229(a)(1) triggers the stop-time rule. But we
think that it is more sensible to read Garcia-Ramirez as holding that a
petitioner receives a statutorily sufficient NTA whenever he or she has
received some combination of documents that meet all the § 1229(a)(1)
requirements. Under that reading, an NTA that omits the time and place
of the hearing plus a later hearing notice that includes those details—taken
together—would trigger the stop-time rule. That reading is consistent
with our later decision in Popa v. Holder, 571 F.3d 890, 895–96 (9th Cir.
2009), in which we held, without discussing the stop-time rule, that such
a two-step notice procedure complies with the statute. But, because we
hold that we are bound to defer to the BIA’s interpretation of the statute,
we need not decide which is the correct reading of Garcia-Ramirez.
6            MOSCOSO-CASTELLANOS V. LYNCH

including requirements that the NTA specify the charges,
provide information about the right to counsel and a list of
attorneys, and provide the date and location of the hearing.
Id. § 1229(a)(1)(D), (E), (G)(i). The section goes on to
describe procedures for providing notice of changes in the
date or location of a hearing. Id. § 1229(a)(2).

    As the BIA stated in In re Camarillo, the statute could be
read to require that, in order to trigger the stop-time rule, the
NTA must be fully compliant with the listed statutory
requirements. 25 I. & N. Dec. at 647. But we agree with the
BIA that it is “equally plausible” to read the reference as

        simply definitional, that is, it indicates what
        the words “notice to appear” refer to. Read
        this way, [§ 1229b(d)(1)] merely specifies the
        document the [Department of Homeland
        Security] must serve on the alien to trigger the
        “stop-time” rule and does not impose
        substantive requirements for a notice to
        appear to be effective in order for that trigger
        to occur. Thus, the statutory language at issue
        is ambiguous on this point.

Id. Finally, one might interpret the statute to mean that an
NTA in combination with one or more other documents (such
as a hearing notice) will meet all the statutory requirements
and trigger the stop-time rule. Id. at 648. Because the statute
is susceptible to several interpretations, we hold, at Chevron
step one, that the statute is ambiguous.

    At step two, we must defer to an agency’s reasonable
interpretation of a silent or ambiguous statute. Chevron,
467 U.S. at 843. The BIA identified a number of reasons for
             MOSCOSO-CASTELLANOS V. LYNCH                        7

its holding that service of the NTA triggers the stop-time rule
even if the NTA does not include the date and location of the
hearing. First, it noted that § 1229(a) is itself partly
definitional; “it defines ‘the written notice’ that is given to the
alien to initiate removal proceedings, which it says is referred
to as a ‘notice to appear.’” In re Camarillo, 25 I. & N. Dec.
at 647. Second, the BIA noted that, although only
§ 1229(a)(1) lists the statutory requirements for the NTA, the
cross-reference is to the entirety of § 1229(a). Id.
Significantly, § 1229(a) also discusses how to provide notice
of changes in the time or location of the hearing. Id. at
647–48. Third, the BIA noted that the governing regulation
on this point “expressly provides that the time, place, and date
of an initial removal hearing shall be provided in the notice
to appear only ‘where practicable.’” Id. at 648 (quoting
8 C.F.R. § 1003.18(b)). Fourth, the BIA noted that, although
the Department of Homeland Security issues the NTA, the
immigration court retains control over scheduling and issues
a notice of hearing. Id. The BIA reasoned that the
immigration court’s issuance of a notice of hearing could not
be a part of the “notice to appear” referred to in the statute
because the court does not have the authority to issue an
NTA. Id. at 650.

    Finally, the BIA consulted legislative history and found
evidence that Congress intended the commencement of
removal proceedings “to break an alien’s continuous
residence or physical presence.” Id. The BIA concluded by
stating that “[a] primary purpose of a notice to appear is to
inform an alien that the Government intends to have him or
her removed from the country, but the inclusion of the date
and time of the hearing is not necessary for the Government’s
intention in this regard to be conveyed.” Id.
8           MOSCOSO-CASTELLANOS V. LYNCH

    We hold that the BIA’s construction of the statute in In re
Camarillo is reasonable, and we defer to that construction. In
so doing, we join several of our sister circuits, which have
reached the same conclusion. Guaman-Yuqui v. Lynch,
786 F.3d 235, 238–40 (2d Cir. 2015) (per curiam); Gonzalez-
Garcia v. Holder, 770 F.3d 431, 433–35 (6th Cir. 2014); Yi
Di Wang v. Holder, 759 F.3d 670, 673–75 (7th Cir. 2014);
Urbina v. Holder, 745 F.3d 736, 739–40 (4th Cir. 2014).

    Petitioner stopped accruing physical presence on April 7,
2005, when he was served the NTA. It is undisputed that, on
that date, he had accumulated only eight years’ physical
presence in the United States. The BIA correctly determined
that he was statutorily ineligible for cancellation of removal.

    Petition DENIED in part and DISMISSED in part.